Case 18-55697-lrc   Doc 186    Filed 06/11/19 Entered 06/11/19 17:14:51     Desc Main
                              Document      Page 1 of 18




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA



 CASSANDRA JOHNSON LANDRY                           Adversary Proceeding

  Plaintiff                                         Case No. 18-55697 LRC




                                                     cuiu      . H 11
 OBJECTION TO CLAIM AMOUNT SUBMITTED BY CACH LLC/ FALSE CLAIM

 DEBTOR OBJECTS TO CLAIMED AMOUNT FILED BY THE ABOUT
 CREDITOR. DEBTOR HAS PAID A TOTAL OF 17903.20. EXHIBIT
 ATTACHED.
 DATE: JUNE 5, 201
 Rese ul Subm

 CASSANDRA JOHN
 P.O.BOX 1275
 Grayson, Georgia 30017
 678.860.3621                                                                  Cf=t
                                                                               GC)
                                                                            7 c.—       csi
Case 18-55697-lrc       Doc 186      Filed 06/11/19 Entered 06/11/19 17:14:51       Desc Main
                                    Document      Page 2 of 18




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA



                                CERTIFICATE OF SERVICE

  I hereby certify, I CASSANDRA JOHNSON-LANDRY have served on the 5TH Day of JUNE,

  2019 a copy of this OBJECTION TO FALSE PROOF OF CLAIM FOR CACH LLC same in the

  exclusive care and custody of the United States Postal Service Via FIRST CLASS addressed to

  the parties listed herein below. I am also over the age of 18 years.

  CACH LLC.
  P.O BOX 5980
  DENVER, CO 80217-5982

  S. GREGORY HAYS, CHAPTER 7 TRUSTEE
  HAYS FINANCIAL CONSULTATION
  2964 Peachtree Road, Suite 555
  Atlanta, Georgia 30305-2153

  HERBERT BROADFOOT, Esq
  Attorney for S. Gregory Hays, Chapter 7 Trustee
  2964 Peachtree Road, Suite 555
  At ta, Georgia 3034 0 , 53


          -Zdtdriblar'il e                 ."
  CASSANDRA JO
  P.O. BOX 1275
  Grayson, Georgia 30017
  678.860.3621
Case 18-55697-lrc   Doc 186    Filed 06/11/19 Entered 06/11/19 17:14:51   Desc Main
                              Document      Page 3 of 18




                    EXHIBIT A
 Case 18-55697-lrc   Doc 186    Filed 06/11/19 Entered 06/11/19 17:14:51   Desc Main
                               Document      Page 4 of 18



ON DECK

BILL                     PAYMENTS
                         07.16.15      895.19 WEBB BOA
ON DECK FUNDING          7.23.15       895.19 WEBB BOA
PAY VERIFICATION         07.30.15      895.19 WEBB BOA
6.4.19                   08.06.15      895.19 WEBB BOA
                         8.20.15       895.19 WEBB BOA
                         8.13.15       895.19 WEBB BOA
                         8.27.15       895.19 WEBB BOA
                         9.2.15        895.19 WEBB BOA
                         9.10.15       895.19 WEBB BOA
                         9.29.15       895.19 WEBB BOA
                         10.01.15      895.19 WEBB BOA
                         10.15.15      895.19 WEBB BOA
                         10.22.15      895.19 WEBB BOA
                         10.29.15      895.19 WEBB BOA
                         11.05.15      895.19 WEBB BOA
                         11.12.15      895.19 WEBB BOA
                         11.15.15      895.19 WEBB BOA
                         11.18.15      895.19 WEBB BOA
                         11.24.15      895.19 WEBB BOA
                         11.27.15      895.19 WEBB BOA
TOTAL 17903.20           fl litsi)S-   3cts.7 I 9 wa310
           Case 18-55697-lrc     Doc 186    Filed 06/11/19 Entered 06/11/19 17:14:51                Desc Main
                                           Document      Page 5 of 18
                             _

                        __                                  November 1, 2015 to November 30, 2015




Withdrawals and other debits - continued
Date         Description                                                                                       Amount
11/02/15

11/04/15

11/05/15                                                                                                       -895.19

11/10/15

11/12/15      ON DECK CAPITAL                                                                                  -895.19

11/12/15                                                                                                     owl
11/13/15      ON DECK CAPITAL                                                                                  -895.19

11/13/15
                  -
11/13/15

11/17/15

11/18/15                                                                                                       -895.19

                                                                                                               -41116°'

11/24/15      ON DECK CAPITAL DES:Mr ON              INDNMIlialargp                                            -895.19
              ID111.11.
                .
11/27/15      ON DECK C                              -IN11111111111111111.1 CO                                 -895.19
              ID            afiLl
                               iarzg
Total withdrawals arid other debits




 Checks
Date          Check #                       Amount



 Total checks
 Total # of checks                              1




                                                                                                     Page   4 of 6
             Case 18-55697-lrc              Doc 186         Filed 06/11/19 Entered 06/11/19 17:14:51                            Desc Main
10/30/2015
                                                          Document               Page 6 of 18
                                             Bank of America I Online Banking I Accounts I Account Details I Account Activity

Bank of America                                                                                                       Online Banking

 "CT Primary Checking: Account Activity Transaction Details



                                 Post date:              07/16/2015

                                    Amount:              -895.19

                                          Type:          Other payment

                              Description:               ON DECK CAPITAL DES:411610010iimiliiiiii
                                                                                           "r11i lmb

                                                         ID:                            ID




 https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skirtrudiacbc=2dc5053cca37668f622701dc8e7659fc903c6b4d8ff540217080ef130e0...   1/1
             Case 18-55697-lrc             Doc 186         Filed 06/11/19 Entered 06/11/19 17:14:51                            Desc Main
10/30/2015
                                                          Document      Page 7 of 18
                                            Bank of America I Online Banking I Accounts I Account Details I Account Activity

Bank of America                                                                                                          Online Banking

 '1CT Primary Checking: Account Activity Transaction Details



                                Post date:              07/23/2015

                                   Amount:

                                         Type:          Other payment

                             Description: i''OiNAYECK-- APINAL''
                                           INDN:




htips://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&adx=2dc5053cca37668162270fdc8e7659fc903c6b4aff540217080e1130e0... 1/1
             Case 18-55697-lrc              Doc 186         Filed 06/11/19 Entered 06/11/19 17:14:51                             Desc Main
10/300015                                                 Document               Page I8Account
                                             Bank of America I Online Banking I Accounts of 18  Details I Account Activity

Bank of America                                                                                                       Online Banking

I1CT Primary Checking: Account Activity Transaction Details



                                 Post date:              07/30/2015

                                    Amount:

                                          Type:          Other payment

                              Description:

                                                         ID 01111•1•01111111MCD




 htlps://secure.bankciamerica.com/myaccounts/details/deposit/next-page.go?skip=true&acbc=2dc5053cca37668f62270fdc8e7659fc903c6b4d8ff540217080ef130e0...   1/1
             Case 18-55697-lrc             Doc 186        Filed 06/11/19 Entered 06/11/19 17:14:51                              Desc Main
                                             Bank of America I Online Banking I Accounts I Account Details I Account Activity
10/30/2016                                               Document      Page 9 of 18
Bank of America                                                                                                           Online Banking

 azir Primary Checking: Account Activity Transaction Details



                                 Post date:              08/06/2015

                                    Amount:

                                          Type:          Other payment

                              Description:               ON DECK CAPID
                                                         INDN:111MI1OMMIMIIMIliiejakift
                                                         ID:111111Mliiid%CCD




 https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&adx=2dc5053cca376613162270fdc8e7659fc903c6b4d811540217080ef130e0...   1/1
             Case 18-55697-lrc             Doc 186        Filed 06/11/19 Entered 06/11/19 17:14:51                             Desc Main
10/30/2015                                             Document               Page 10 of 18
                                            Bank of America I Online Banking I Accounts I Account Details I Account Activity

Bank of America                                                                                                      Online Banking

ACT Primary Checking: Account Activity Transaction Details



                                 Post date:             08/13/2015

                                   Amount:              -895.19

                                         Type:          Other payment

                             Description:               ON DECK CAPITAL DF                                    I                8
                                                        INDN:




https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&aclx=2dc5053cca37668162270fdc8e7659fc903c6b4d8ff540217080ef130e0... 1/1
             Case 18-55697-lrc             Doc 186         Filed 06/11/19 Entered 06/11/19 17:14:51                           Desc Main
10/30/2015                                              Document               Page 11 of 18
                                             Bank of America I Online Banking I Accounts I Account Details Account Activity
                                                                                                       I

Bank of America 4-PcP""
                    410e                                                                                            Online Banking

ACT Primary Checking: Account Activity Transaction Details



                                 Post date:             08/27/2015

                                   Amount:                      4
                                                                                                                      4
                                          Type:         Other payment                              411 4


                              Description:                   D           I                              J 1 iULIJI
                                                        INDN                                      Ului TH CO
                                                        ID41111111.1.11111111110




 https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&adx=2dc5053cca37668162270fdc8e76591c903c6b4d8ff540217080ef130e0... 1/1
             Case 18-55697-lrc              Doc 186         Filed 06/11/19             Entered 06/11/19 17:14:51                Desc Main
10/30/2015                                              Document
                                             Bank of America                    Page 12
                                                             I Online Banking I Accounts      of 18
                                                                                         I Account Details I Account Activity

Bank of America                                                                                                           Online Banking

 "CT Primary Checking: Account Activity Transaction Details



                                 Post date:              09/03/2015

                                    Amount:              -895.19

                                          Type:          Other payment

                              Description:               ON DECK CAPITAL
                                                         INDN:A




    ps://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&aclx=2dc5053cca37668f622701c1c8e7659fc903c6b4d8ff540217080ef130e0... 1/1
             Case 18-55697-lrc              Doc 186         Filed 06/11/19 Entered 06/11/19 17:14:51                            Desc Main
     O15                                                 Document               Page I13
                                             Bank of America I Online Banking I Accounts    of 18
                                                                                         Account Details I Account Activity

Bank of America               4                                                                                       Online Banking

"CT Primary Checking: Account Activity Transaction Details


                                  Post date:            09/10/2015

                                   Amount:              -895.19

                                         Type:          Other payment

                             Description:               ON DECK CAPITAL DES

                                                     711.181111INM




https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&acbc=2dc5053cca37668162270fdc8e76591c903c6134(18ff540217080d 130e0... 1/1
             Case 18-55697-lrc              Doc 186        Filed 06/11/19 Entered 06/11/19 17:14:51                            Desc Main
10/30/2615
                                                        Document                Page 14 of 18
                                             Bank of America I Online Banking I Accounts Account Details Account Activity
                                                                                       I               I

Bank of America -SW                                                                                                  Online Banking

 'CT Primary Checking: Account Activity Transaction Details



                                 Post date:             09/29/2015

                                    Amount:              -895.19

                                          Type:          Other payment

                              Description:              ON DECK CAPITAL
                                                        INDN:




 https://secure.bankofamerica.com/myaccounts/details/deposittnext-page.go?skip=true&adx=2dc5053cca376613162270fdc8e76591c903c6b4d8ff540217080ef130e0... 1/1
              Case 18-55697-lrc            Doc 186       Filed 06/11/19 Entered 06/11/19 17:14:51                              Desc Main
     1/2015                                             Document     Page 15 of 18
                                            Bank of America I Online Banking I Accounts I Account Details I Account Activity

Sank of America .4)P?-                                                                                                   Online Banking

 CT Primary Checking: Account Activity Transaction Details
4,




                                Post date:              10/01/2015

                                   Amount:              -895.19

                                         Type:          Other payment

                             Description:               ON DECK CAPITAL DES fillialleiD,0111111
                                                        INDft
                                                        ID:      '1I1LCCD




                                                                                                                                       41%

                                                                                                    414,




https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&aclx=2dc5053cca37668f62270fdc8e7659fc903c6b4d8f1540217080ef130e0.. .   1/1
            Case 18-55697-lrc              Doc 186        Filed 06/11/19 Entered 06/11/19 17:14:51                              Desc Main
    2015                                                 Document     Page 16 of 18
                                             Bank of America I Online Banking I Accounts I Account Details I Account Activity

Bank of America                                                                                                             Online Banking

  f,.:T Primary Checking: Account Activity Transaction Details




                                 Post date:              10/15/2015

                                   Amount:               -895.19

                                         Type:           Other payment

                             Description:               ON DECK CAPITAL DES:1111MONWIMIIIMISMip
                                                        INDNANEMMI1111         1111MMIOW
                                                        ID:1111111111111MINKCD


                                                                                                                        0

                                                                                                                                      *iv
                                                                                                                                                  10.




https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&adx=2dc5053cca37668162270fddie7659fc903c6b4d8f1540217080ef130e0... 1/1
             Case 18-55697-lrc             Doc 186        Filed 06/11/19 Entered 06/11/19 17:14:51                             Desc Main
1..47Wr2M5                                               Document     Page 17 of 18
                                             Bank of America I Online Banking I Accounts lAccount Details I Account Activity

[tank t,f America                                                                                                        Online Banking

 "CT Primary Checking: Account Activity Transaction Details




                                 Post date:              10/22/2015
                                                                                 0
                                    Amount:              -895.19
                                                                                                            #

                                          Type:          Cher payment

                              Description:              ON DECK CAPITAL D SASININ1111.):11111111.
                                                        INDN:
                                                        ID:          CCD




https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&acbc=2dc5053cca37668f62270fdc8e7659fc903c6b4d8f1540217080ef130e0...   1/1
            Case 18-55697-lrc             Doc 186        Filed 06/11/19 Entered 06/11/19 17:14:51                              Desc Main
10L 7015                                                Document     Page 18 of 18
                                            Bank of America I Online Banking I Accounts I Account Details I Account Activity

liankof America                                                                                                          Online Banking

  'LT Primary Checking: Account Activity Transaction Details



                                Post date:              10/29/2015

                                   Amount:              -895.19

                                         Type:          Other payment

                             Description:               ON DECK CAPITAL DESAIIIIMWAIMMINIk
                                                        INDN:
                                                        ID:




                                                                                                5'




https://secure.bankofamerica.com/myaccounts/details/deposit/next-page.go?skip=true&adx=2dc5053cca37668f62270fdc8e7659fc903c6b4dBff540217080ef130e0... 1/1
